[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE FROM THE JURY LIST
The plaintiff seeks damages and other relief from the defendant based on a three-count complaint alleging, respectively, breach of contract, quantum meruit and violation of the Connecticut Unfair Trade Practices Act (CUTPA). The defendant has now moved to strike the case from the jury list based on its claim that CUTPA violations are not properly claimed to the jury trial list. It bases this claim on AssociatedInvestment Co. Ltd. Partnership v. Williams Associates IV,230 Conn. 148 (1994).
The Associated Investment Co. case, however, involved a defendant's claim to the jury trial list based solely on its one-count counterclaim alleging a CUTPA violation. This case, in contrast, is much more like Crowley v. The Banking Center, Superior Court, Judicial District of Fairfield, Docket No. CV87-0237599 (August 17, 1993). Like this case, Crowley was basically a breach of contract claim with an additional count alleging the CUTPA violation. Although Crowley is a Superior Court decision, its logic, and the cases cited in support of it, are persuasive. The breach of contract and quantum meruit cases are clearly ones CT Page 10454 which the plaintiff has a right to have tried to a jury. The mere fact that the plaintiff has added a third count alleging a CUTPA violation is not a basis for the abridgement of that right.
The Motion to Strike from the Jury List is therefore denied.
Jonathan E. Silbert, Judge